Title: To James Madison from Alexander J. Dallas, 11 April 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        11 Ap. 1815.
                    
                    I inclose the draft of a letter to the General officers, on the execution of the Act of the 3d. of March 1815, with a copy of the Act. You will see by a Memorandum from Mr. Monroe, that he thinks the peace establishment is to be composed of 10,000 men, exclusive of Officers. Genl. Scott agrees in that opinion; and I shall be very glad to adopt it, with your approbation. I shall write to you again tomorrow; and have only to request the favor of an early instruction upon the present communication. I am, Dr Sir, faithfully & respectfully Yr. obed: Servant
                    
                        A. J. Dallas
                    
                